Case 3:20-cv-03014-ELW Document 15                   Filed 12/07/20 Page 1 of 3 PageID #: 933




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                                HARRISON DIVISION


ERIC D. THOMPSON                                                               PLAINTIFF

       v.                             CIVIL NO. 20-3014


ANDREW M. SAUL, Commissioner
Social Security Administration                                             DEFENDANT

                                 MEMORANDUM OPINION


       Plaintiff, Eric D. Thompson, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying his claims for a period of disability and disability insurance benefits

(DIB) and supplemental security income (SSI) benefits under the provisions of Titles II and XVI

of the Social Security Act (Act). In this judicial review, the Court must determine whether there

is substantial evidence in the administrative record to support the Commissioner's decision. See

42 U.S.C. § 405(g).

       Plaintiff protectively filed his current applications for DIB and SSI on April 19, 2017,

alleging an inability to work since October 10, 2016, due to seizures, depression, anxiety, and

dementia. (Tr. 91, 226, 230). For DIB purposes, Plaintiff maintained insured status through

September 30, 2018. (Tr. 16, 241). An administrative hearing was held on September 11, 2018,

at which Plaintiff appeared with counsel and testified. (Tr. 48-88).

       By written decision dated February 4, 2019, the ALJ found that during the relevant time

period, Plaintiff had an impairment or combination of impairments that were severe. (Tr. 18).

Specifically, the ALJ found Plaintiff had the following severe impairments: epilepsy, a depressive

disorder, and an anxiety disorder. However, after reviewing all of the evidence presented, the ALJ
                                                 1
Case 3:20-cv-03014-ELW Document 15                    Filed 12/07/20 Page 2 of 3 PageID #: 934




determined that Plaintiff’s impairments did not meet or equal the level of severity of any

impairment listed in the Listing of Impairments found in Appendix I, Subpart P, Regulation No.

4. (Tr. 18). The ALJ found Plaintiff retained the residual functional capacity (RFC) to:

        perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except he
        cannot work around hazards, including unprotected heights and moving machinery.
        He is limited to simple, routine and repetitive tasks in a setting where interpersonal
        contact is incidental to the work performed. He can respond to supervision that is
        simple, direct and concrete.

(Tr. 20). With the help of a vocational expert, the ALJ determined Plaintiff could perform work as

a circuit board assembler, a packing line worker, a housekeeper, and an injection molding machine

tender. (Tr. 31).

        Plaintiff then requested a review of the hearing decision by the Appeals Council, which

denied that request on January 9, 2020 (Tr. 1-6). Subsequently, Plaintiff filed this action. (Doc.

2). This case is before the undersigned pursuant to the consent of the parties. (Doc. 5). Both

parties have filed appeal briefs, and the case is now ready for decision. (Docs. 13, 14).

        This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be

affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d

964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

words, if after reviewing the record it is possible to draw two inconsistent positions from the



                                                  2
Case 3:20-cv-03014-ELW Document 15                   Filed 12/07/20 Page 3 of 3 PageID #: 935




evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ

must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds that the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, No. 08-

0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming ALJ’s denial of

disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       DATED this 7th day of December 2020.


                                                  /s/ Erin L. Wiedemann
                                                    HON. ERIN L. WIEDEMANN
                                                    UNITED STATES MAGISTRATE JUDGE




                                                 3
